Nextera Energy, Inc. v Greenberg Traurig, LLP (2019 NY Slip Op 01137)





Nextera Energy, Inc. v Greenberg Traurig, LLP


2019 NY Slip Op 01137


Decided on February 14, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 14, 2019

Renwick, J.P., Manzanet-Daniels, Oing, Moulton, JJ.


8387 652484/17

[*1]Nextera Energy, Inc., Plaintiff-Appellant,
vGreenberg Traurig, LLP, Defendant-Respondent.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Shirley Werner Kornreich, J.), entered on or about April 11, 2018,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated January 16, 2019,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: FEBRUARY 14, 2019
CLERK